O’CONNELL, Justice.
In December of 1954 the Dade County Solicitor filed an information charging A. B. Curry with unlawfully taking, stealing, and carrying away property of a value of more than $50 belonging to the Dade County Port Authority. Upon his arrest, defendant A. B. Curry filed petition for habeas corpus, alleging that he was then in custody and the offense charged against him was false, untrue, fictitious and without foundation in that the shutters he was charged with stealing were his own property and that therefore he was unlawfully detained and was being denied a speedy trial.
The lower court discharged petitioner from custody, holding that the shutters were his own; that there was not the slightest evidence showing petitioner committed the offense charged against him; and that he was illegally restrained.
*179It is the holding of this Court that the writ of habeas corpus may not be used to test the sufficiency of the evidence to show the guilt of the person charged of the crime stipulated in the information filed against him. If the facts alleged in the information constitute a crime and the court in which it is filed has proper jurisdiction, habeas corpus will not lie. See the opinion of this Court in Kelly v. State ex rel. Leonard, 92 So.2d 172.
For this reason the order appealed from is reversed and the petitioner is remanded to the custody of the appellant-sheriff for further proceedings according to law.
DREW, C. J., and THOMAS and THORNAL, JJ., concur.
TERRELL, HOBSON and ROBERTS, JJ., dissent.